DETAILED ACTION
This Office Action is in response to amendment filed 9-28-21.  Claims 1-20 are presented for further examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8, 11-12, 15, 18-19 are rejected under 35 USC 103 as being unpatentable over Assem et al. (hereinafter “Assem”, US Publication 2016/0028881 A1) in view of Broberg et al. (hereinafter “Bro”, US Patent Publication 2015/003605 A1).
As per claims 1, Assem discloses A method comprising: 
Receiving, by a user device, a first content segment (paragraphs [0005-6], A call receiver receives a first and second recorded portion which is a first output); 


Determining, based on the one or more output metrics, a first quality score associated with the output of the first content segment (paragraphs [0004, 0015, 0024], An intrusive call quality measurement called a first MOS value is calculated based on the first output); 

Sending, to an upstream device, the first quality score (paragraph [0036], The first MOS may be sent by the intrusive quality measurement unit to the non-intrusive quality measurement unit via data link).

Assem does not explicitly disclose:
Receiving, based on the first quality score, a second content segment, wherein the second content segment is associated with a quality level that differs from a quality level associated with the first content segment.  
However, Bro teaches calculating the value of one or more of three picture quality parameters (frame size, frame rate, and bit depth) of at least a portion of uncompressed images of a scene.  The calculated values are used to adjust the digital video signal which includes the uncompressed adjusted images of the scene.   A modified digital video signal is produced having adjusted picture qualities (paragraphs [0030-31, 0033]).


As per claims 4, 11, 18, Assem discloses The method of claim 1, wherein the one or more output metrics comprises at least one of a duration of playback at the level of quality associated with the first content segment, an amount of quality downshifts, a frequency of the quality downshifts, a playback failure, a seek latency, an amount of time associated with buffering the first content segment, an amount of buffering events, or a frequency of the buffering events (paragraph [0030]).  

As per claims 5, 12, 19, The method of claim 4, wherein determining the first quality score comprises: 
determining, based on at least one impact coefficient and at least one of the one or more output metrics, the first quality score, wherein the at least one impact coefficient is a weight for the at least one of the one or more output metrics, and wherein the at least one impact coefficient comprises one or more constant values that are system-defined or user-defined (paragraphs [0035-36]).  

As per claim 8, Assem discloses A method comprising: 

determining, based on output of the first content segment at the user device, the classification metadata, one or more output metrics (paragraphs [0026, 0031, 0035], QoS parameters including packet loss and jitter are determined from the recorded portions); 
determining, based on the classification metadata and the one or more output metrics, a first quality score associated with the output of the first content segment (paragraphs [0004, 0015, 0024], An intrusive call quality measurement called a first MOS value is calculated based on the first output); 
sending, to an upstream device, the first quality score (paragraph [0036], The first MOS may be sent by the intrusive quality measurement unit to the non-intrusive quality measurement unit via data link).
Assem does not explicitly disclose:
Receiving, based on the first quality score, an instruction to adjust one or more output parameters for a second content segment.  
However, Bro teaches calculating the value of one or more of three picture quality parameters (frame size, frame rate, and bit depth) of at least a portion of uncompressed images of a scene.  The calculated values are used to adjust the digital video signal which includes the uncompressed adjusted images of the scene.   A modified digital video signal is produced having adjusted picture qualities (paragraphs [0030-31, 0033]).


and receiving, based on the first quality score, an instruction to adjust one or more output parameters (paragraphs [0028, 0030, 0032], Converting the call voice data to a digital waveform).

As per claim 15, Assem discloses A method comprising: 
sending, by an upstream device to a user device, a first content segment (paragraphs [0005-6], A call receiver receives a first and second recorded portion which is a first output); 
receiving, via the user device, a first quality score associated with one or more output metrics, wherein the one or more output metrics are associated with output of the first content segment at the first user device (paragraphs [0004, 0015, 0024], An intrusive call quality measurement called a first MOS value is calculated based on the first output).
Assem does not explicitly disclose:
Determining, based on the received first quality score, a second content segment, wherein the second content segment is associated with a quality level that differs from a quality level associated with the first content segment;
Sending, to the user device, the second content segment.
However, Bro teaches calculating the value of one or more of three picture quality parameters (frame size, frame rate, and bit depth) of at least a portion of uncompressed images of a scene.  The calculated values are used to adjust the digital video signal which includes the uncompressed adjusted images of the scene.   A modified digital video signal is produced having adjusted picture qualities (paragraphs [0030-31, 0033]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Bro’s determining, based on the received first quality score, a second content segment, wherein the second content segment is associated with a quality level that differs from a quality level associated with the first content segment in Assem’s method in order to increase picture quality of digital videos and improving video quality.

Claims 2, 9, 16 are rejected under 35 USC 103 as being unpatentable over Assem et al. (hereinafter “Assem”, US Publication 2016/0028881 A1) in view of Broberg et al. (hereinafter “Bro”, US Patent Publication 2015/003605 A1) and in further view of Helal et al. (hereinafter “Helal”, US Patent Publication 2005/0076327 A1).
As per claims 2, 9, 16, Assem, in view of Bro, fails to disclose the method of claim 1, further comprising adjusting, based on the first quality score, a bandwidth setting of a gateway device.
However, in an analogous art, Helal teaches measuring link quality between a proxy and client device.  This provides significant benefits with regard to adapting applications for changing bandwidth, MTU of packets and latency of the link (paragraph [0168])
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Helal’s adjusting, based on the first quality score, a bandwidth setting of a gateway device in Assem’s method in order to limit the amount of data sent in the event the link quality degrades.

Allowable Subject Matter
Claims 3, 6-7, 10, 13-14, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




January 1, 2022
/BARBARA B Anyan/Primary Examiner, Art Unit 2457